

Exhibit 10.1








June 1, 2018


Art Peck




Dear Art:


This letter confirms your agreement to not sell or otherwise transfer Common
Stock of The Gap, Inc. (the “Company”) as set forth below.


In consideration of the grant of Restricted Stock Units with respect to shares
of Common Stock of the Company granted to you on the date hereof, you agree that
until June 1, 2021 you will not sell, transfer, assign, pledge, hedge, or
otherwise encumber any shares of Common Stock of the Company, whether currently
owned or acquired through Company stock programs, except (i) to satisfy tax
withholding obligations, (ii) transfers by gift to nonprofits, including donor
advised funds, and (iii) transfers for estate planning purposes to family
members or trusts, limited partnerships, or limited liability companies
primarily for the benefit of family members, provided those shares so
transferred under (iii) will be restricted from sale during the same period.
Such restrictions shall lapse in the event of termination of your employment
prior to June 1, 2021.
        
You understand that your employment is “at-will.”  This means that you do not
have a contract of employment for any particular duration or limiting the
grounds for your termination in any way.  You are free to resign at any time. 
Similarly, the Company is free to terminate your employment at any time for any
reason.  The only way your at-will status can be changed is through a written
agreement with the Company, signed by an authorized officer of the Company.  


Yours sincerely,




/s/ Julie Gruber                
Julie Gruber
EVP, Global General Counsel, Corporate Secretary, & Chief Compliance Officer,
Gap Inc.




Agreed this 1st day of June 2018




/s/ Art Peck                
Art Peck    


